Title: To James Madison from John B. C. Lucas, 25 June 1804
From: Lucas, John B. C.
To: Madison, James



Dear Sir,
Pittsburgh June 25 1804.
Remembering Now that I did omit to give you a detail in writting of Mr. Anthony Soulard’s Standing and Circumstances at St Louis, whilst Louisiana was in the Possession of spain; I take the Liberty at present to bring that gentleman to your recollection, and state to you that he was for several years and until the Delivery of Louisianna to the government of the U. S., a Capitain of the militia at St Louis, and regularly appointed by government of spain the Surveyor general of the upper Louisianna; I further state that Mr. Soulard is an excellent Draught man; and that I have seen a map of Louisianna Made by him which was handsomly executed; I am personnally acquainted with Mr. Soulard and did hear of him repeatedly since I saw him at St Louis; from all I know or have heard of him, I have reason to believe that he is a man of honour and probity. Should government repose a sufficient Confidence in him his wish would be to hold the office of surveyor in that Country. I have the Honnour to be Sir with great respect your very humble Svt,
John B C. Lucas.
